           Case 2:19-cr-00117-JLR Document 146-2 Filed 07/15/21 Page 1 of 5




                                                        U.S. Department of Justice

                                                        Criminal Division


 Organized Crime and Gang Section
 Matthew K. Hoff                                                                    DIRECT: 202-598-8093
 Trial Attorney                                         1301 New York Ave., NW        MAIN: 202-514-3594
 Matthew.Hoff2@usdoj.gov                                Washington, DC 20005           FAX: 202-514-3601

                                                        January 28, 2020

VIA EMAIL

Michael Nance
1001 Fourth Avenue, Suite 3200
Seattle, Washington 98154
michaelnancelaw@gmail.com

Robert Gombiner
705 Second Avenue, Suite 1500
Seattle, Washington 98104
robertgombiner@gmail.com


Dear Messrs. Nance and Gombiner:

         We are writing in response to (a) the letter that Mr. Kevin Peck and Mr. Nance sent to Mr.
Hoff and Mr. Clymer on October 18, 2019, and that was the subject of a meeting on November 26,
2019, in Seattle, Washington, and (b) a later follow-up letter that Mr. Nance sent to Mr. Clymer on
November 26, 2019. In this letter, we respond to each of the individual requests set out in the
Peck/Nance letter. Please note that we use “Suspect #1” instead of the name of the person mentioned
in that letter and also do not refer to the murder victim by name. Also, please be aware that this letter
is based on an extensive review made to date of information and documentation in the government’s
possession. If we learn of additional discoverable information or documentation relevant to any of
the categories in the Peck/Nance letter, we will let you know.
Case 2:19-cr-00117-JLR Document 146-2 Filed 07/15/21 Page 2 of 5
           Case 2:19-cr-00117-JLR Document 146-2 Filed 07/15/21 Page 3 of 5




   12.    Did the grand jury panel that indicted Shawna Reid in June 2019 also hear Ms.
          Reid’s live grand jury testimony on February 28, 2018? Or was it a different
          panel?

        The grand jury panel that heard Shawna Reid’s immunized testimony was not the same grand
jury panel that returned the indictment against Shawna Reid. Thus, there is no appearance of taint
here. See, e.g., United States v. Lipkis, 770 F.2d 1447, 1451 (9th Cir. 1985) (describing the Ninth
Circuit’s approach to the situation in which a grand jury that hears immunized testimony returns a
perjury indictment against the immunized witness).

        We have reviewed Mr. Nance’s letter dated November 26, 2019, to Assistant United States
Attorney Steven Clymer providing an additional argument for disclosure of “other surrounding
circumstances referenced in our earlier discovery letter.” To the extent that this letter suggests some
government wrongdoing because Ms. Reid was informed of her obligation to comply with a court-
ordered grant of immunity consistent with 18 U.S.C. § 6002, and that this somehow entitles Ms. Reid
to discovery not otherwise authorized by law, we respectfully disagree. And, in any event, we note
that when Ms. Reid appeared before the grand jury, she was represented by counsel and was told that
she could speak with her attorney if she requested.




   13.    Please describe in reasonable detail the procedure by which this indictment
          occurred. How was the indicting grand jury panel informed of Ms. Reid's prior
          grand jury testimony? What verbatim instructions were provided to the indicting
          panel prior to it hearing of Ms. Reid’s grand jury testimony from February 28,
          2018? Was it play-acted from a script or simply read into the record in front of
          the grand jurors?




         These are matters occurring before the grand jury. See response to Category #12.




                                                  8
         Case 2:19-cr-00117-JLR Document 146-2 Filed 07/15/21 Page 4 of 5




   16.   Please produce any and all other exculpatory evidence or Brady material or early
         Jencks Act statements the government has in its possession regarding Shawna
         Reid that it has not yet provided in discovery.

        To the extent that the government is or becomes aware of Brady information, it will comply
with its obligation to produce such information to Shawna Reid in a timely manner. See, e.g., United
States v. Aichele, 941 F.2d 761, 764 (9th Cir. 1991) (Brady disclosure must be made in sufficient
time for it to be of value to the defendant). To the extent that the government possesses statements
governed by 18 U.S.C. § 3500, it is open to discussing with you the possibility of early government
production contemporaneous with defense compliance with its discovery obligations under Fed. R.
Crim. P. 16(b) and 26.2.




                                                 9
  Case 2:19-cr-00117-JLR Document 146-2 Filed 07/15/21 Page 5 of 5



Should you have any questions, please feel free to contact me at (202) 598-8093.

                                                   Sincerely,

                                                   /s/ Steven D. Clymer
                                                   Assistant United States Attorney


                                                   /s/ Matthew K. Hoff
                                                   Trial Attorney
                                                   U.S. Department of Justice




                                        10
